Name: Decision of the EEA Joint Committee No 122/1999 of 24 September 1999 amending Annex XX (environment) to the EEA Agreement
 Type: Decision
 Subject Matter: leather and textile industries;  technology and technical regulations;  marketing;  consumption
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(22)Decision of the EEA Joint Committee No 122/1999 of 24 September 1999 amending Annex XX (environment) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0039 - 0040Decision of the EEA Joint CommitteeNo 122/1999of 24 September 1999amending Annex XX (environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 98/1999 of the EEA Joint Committee of 16 July 1999(1).(2) Commission Decision 1999/178/EC of 17 February 1999 establishing the ecological criteria for the award of the Community eco-label to textile products(2) and Commission Decision 1999/179/EC of 17 February 1999 establishing the ecological criteria for the award of the Community eco-label to footwear(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 2em (Commission Decision 98/634/EC) in Annex XX to the Agreement:"2en. 399 D 0178: Commission Decision 1999/178/EC of 17 February 1999 establishing the ecological criteria for the award of the Community eco-label to textile products (OJ L 57, 5.3.1999, p. 21).2eo. 399 D 0179: Commission Decision 1999/179/EC of 17 February 1999 establishing the ecological criteria for the award of the Community eco-label to footwear (OJ L 57, 5.3.1999, p. 31)."Article 2The texts of Decisions 1999/178/EC and 1999/179/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ L 57, 5.3.1999, p. 21.(3) OJ L 57, 5.3.1999, p. 31.